Exhibit 10.53
ALEXZA PHARMACEUTICALS, INC.
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is made as of
September 29, 2009, by and among Alexza Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), with its principal office at 2091 Stierlin Court,
Mountain View, California 94043, and the individuals and entities identified on
the signature pages hereto (the “Purchasers”).
RECITALS
     Whereas, the Company has authorized the sale and issuance of the Common
Shares and the Warrants (each as defined herein);
     Whereas, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(2) of the Securities Act (as defined herein) and
Regulation D, as promulgated by the SEC (as defined herein) under the Securities
Act; and
     Whereas, at the Closing (as defined herein), the Company desires to sell,
and each Purchaser desires severally, and not jointly, to purchase, the Common
Shares and the Warrants, each as indicated below such Purchaser’s name on the
applicable signature page hereto, upon the terms and conditions stated in this
Agreement.
     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
Authorization and Sale of Common Shares and Warrants
     1.1 Authorization. The Company has authorized (a) the sale and issuance of
up to 8,107,013 shares (the “Common Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), and (b) the sale and issuance of
warrants, in the form attached hereto as Exhibit A (the “Warrants”), to purchase
up to 7,296,312 shares of the Common Stock at an exercise price of $2.77 per
share, pursuant to this Agreement. The shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Warrants are referred to herein as the
“Warrant Shares.” The Common Shares and the Warrant Shares are collectively
referred to herein as the “Shares.” The Shares and the Warrants are collectively
referred to herein as the “Securities.”
     1.2 Sale of Common Shares and Warrants. At the Closing, subject to the
terms and conditions of this Agreement, including without limitation, the
conditions set forth in Article 5 and Article 6 of this Agreement, the Company
shall issue and sell to each Purchaser and each Purchaser shall severally, and
not jointly, purchase from the Company Common Shares in the

1.



--------------------------------------------------------------------------------



 



amount indicated below such Purchaser’s name on the applicable signature page
hereto and Warrants to purchase shares of the Common Stock in the amount
indicated below such Purchaser’s name on the applicable signature page hereto,
in exchange for the cash consideration set forth as the “Purchase Price”
indicated below such Purchaser’s name on the applicable signature page hereto.
The portion of the “Purchase Price” attributable to the Common Shares is $2.32
per share and the portion of the “Purchase Price” attributable to each Warrant
to purchase Common Stock is $0.125 per whole share of such Common Stock.
ARTICLE 2
Closing Dates; Delivery
     2.1 Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Article 5 and Article 6 of this Agreement, the closing of
the purchase and sale of the Common Shares and Warrants hereunder (the
“Closing”) shall be held at the offices of Cooley Godward Kronish llp
(“Cooley”), 380 Interlocken Crescent, Suite 900, Broomfield, Colorado 80021, at
10:00 a.m. local time on October 5, 2009, or at such other time and place upon
which the Company and the Purchasers purchasing a majority of the Common Shares
at the Closing shall agree. The date of the Closing is hereinafter referred to
as the “Closing Date.”
     2.2 Delivery. At the Closing, the Company will deliver or cause to be
delivered to each Purchaser a duly executed Warrant and a certificate
representing the number of Common Shares purchased by such Purchaser. Such
delivery shall be against payment of the purchase price therefor by each such
Purchaser as set forth as the “Purchase Price” indicated below such Purchaser’s
name on the applicable signature page hereto by wire transfer of immediately
available funds to the Company in accordance with the Company’s written wiring
instructions.
ARTICLE 3
Representations and Warranties of the Company
     The Company represents and warrants to the Purchasers on and as of the date
hereof:
     3.1 Organization and Standing. The Company is a corporation duly organized
and validly existing under, and by virtue of, the laws of the State of Delaware
and is in good standing as a domestic corporation under the laws of said state.
The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, except where the failure to so qualify or be in good standing would
not, either individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Company’s properties or assets or the business of
the Company as currently conducted (a “Material Adverse Effect”).
     3.2 Subsidiaries. Except as disclosed in the SEC Documents (as defined
herein), the Company does not own or control any equity security or other
interest of any corporation, limited partnership or other business entity. All
of the direct and indirect subsidiaries of the Company are set forth in the SEC
Documents (the “Subsidiaries”). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of

2.



--------------------------------------------------------------------------------



 



any liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights. Each Subsidiary is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The representations made in this
Section 3 shall be deemed to include and be made on behalf of the Subsidiaries
where appropriate.
     3.3 Corporate Power; Authorization. The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement and the Warrants, to sell and issue the Common Shares and
Warrants, to issue the Warrant Shares upon exercise of the Warrants in
accordance with the terms of such Warrants, and to carry out and perform all of
its obligations under this Agreement and the Warrants. This Agreement
constitutes, and upon execution and delivery by the Company of the Warrants, the
Warrants will constitute, legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) as limited by equitable principles generally. The execution
and delivery of this Agreement does not, the performance of this Agreement and
the compliance with the provisions hereof will not, and the issuance, sale and
delivery of the Common Shares and the Warrants by the Company will not,
materially conflict with, or result in a material breach or violation of the
terms, conditions or provisions of, or constitute a material default under, or
result in the creation or imposition of any material lien pursuant to the terms
of, the Company’s Restated Certificate of Incorporation (the “Restated
Certificate”), or the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”), or any statute, law, rule or regulation or any state or federal
order, judgment or decree or any indenture, mortgage, lease or other material
agreement or instrument to which the Company or any of its properties is
subject. Except as disclosed in the SEC Documents, there are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders.
     3.4 Issuance and Delivery of the Shares. The Shares have been duly
authorized, and when issued in compliance with the provisions of this Agreement
and the Restated Certificate, the Common Shares will be validly issued, fully
paid and nonassessable. Upon exercise of the Warrants in accordance with the
terms thereof, the Warrant Shares will be validly issued, fully paid and
nonassessable. The issuance and delivery of the Common Shares, the Warrants, and
Warrant Shares is not subject to preemptive or any other similar rights of the
stockholders of the Company or to any liens or encumbrances. Assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement, the Shares, Warrants and Warrant Shares will be issued in compliance
with all applicable federal and state securities laws.
     3.5 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “SEC”) under Sections 13, 14(a) and 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
12 months preceding the date of this Agreement, except for the late filing of a
Current Report on Form 8-K, which filing was made on

3.



--------------------------------------------------------------------------------



 



March 27, 2009. As of their respective filing dates, all documents filed by the
Company with the SEC (the “SEC Documents”) complied in all material respects
with the requirements of the Exchange Act or the Securities Act of 1933, as
amended (the “Securities Act”), as applicable. None of the SEC Documents as of
their respective dates contained any untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents (the “Financial Statements”) comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto. The Financial Statements have
been prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the consolidated financial position of
the Company and any subsidiaries at the dates thereof and the consolidated
results of their operations and consolidated cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal, recurring
adjustments or to the extent that such unaudited statements do not include
footnotes). Except as disclosed in the SEC Documents, since December 31, 2008,
the Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records. Except as disclosed in the SEC
Documents, the Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company). The Company has not issued any equity securities to any officer,
director or affiliate, except (a) Common Stock issued pursuant to existing
Company stock option or stock purchase plans or executive and director corporate
arrangements disclosed in the SEC Documents, (b) Common Stock issued pursuant to
other existing agreements disclosed in the SEC Documents or (c) otherwise as
disclosed in the SEC Documents. The Company has no liabilities or obligations
required to be disclosed in the SEC Documents that are not so disclosed in the
SEC Documents, which, individually or in the aggregate, would have or reasonably
be expected to have a Material Adverse Effect.
     3.6 Material Contracts. All material agreements that were required to be
filed as exhibits to the SEC Documents under Item 601 of Regulation S-K
(collectively, the “Material Agreements”) to which the Company is a party, or
the property or assets of the Company are subject, have been filed as exhibits
to the SEC Documents. All Material Agreements are valid and enforceable against
the Company in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditors’ rights generally and (b) as limited by
equitable principles generally. The Company is not in breach of or default under
any of the Material Agreements, and to the Company’s knowledge, no other party
to a Material Agreement is in breach of or default under such Material
Agreement, except in each case, for such breaches or defaults as would not
reasonably be expected to have a Material Adverse Effect. The Company has not
received a notice of termination nor is the Company otherwise aware of any
threats to terminate any of the Material Agreements.
     3.7 Compliance in Clinical Trials. The clinical trials conducted by or on
behalf of the Company that are described in the SEC Documents, investor
presentations, exhibits, documents incorporated by reference and annexes thereto
(the “Transaction Documents”) or the results of which are referred to in the
documents relating to this Agreement and the purchase of

4.



--------------------------------------------------------------------------------



 



the Common Shares and Warrants, if any, are the only clinical trials currently
being conducted by or on behalf of the Company. Nothing has come to the
attention of the Company that has caused the Company to believe that such
studies and tests were and, if still pending, are being, conducted not in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards and applicable local, state and
federal laws, rules, regulations and guidances, including, but not limited to,
the principles of Good Clinical Practice, the Federal Food, Drug and Cosmetic
Act and implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 312, and
has made all reports, filings and notifications required thereunder, including,
but not limited to, the reports required by 21 C.F.R. § 312.32; the descriptions
of the results of such studies, tests and trials contained in the Transaction
Documents, if any, are not inconsistent with such results in any material
respects. Except as described in the Transaction Documents, no results of any
other studies or tests have come to the attention of the Company that have
caused the Company to believe that such results call into question the results
described in the Transaction Documents of the clinical trials. The Company has
not received any notices or correspondence from the FDA or any other
governmental agency requiring the termination, suspension or modification of any
clinical trials currently conducted by, or on behalf of, the Company or in which
the Company has participated that are described in the Transaction Documents, if
any, or the results of which are referred to in the Transaction Documents.
Nothing has come to the attention of the Company that has caused the Company to
believe that the clinical trials previously conducted by or on behalf of the
Company while conducted by or on behalf of the Company, were not conducted in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards; the descriptions of the results of
such studies, tests and trials contained in the Transaction Documents, if any,
are not inconsistent with such results.
     3.8 Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states in which the Common Shares and Warrants are offered and/or sold,
which compliance will be effected in accordance with such laws, (b) the filing
of the Registration Statement (as defined herein) and any amendments thereto
with the SEC as contemplated by Section 7.2 of this Agreement, (c) the filing of
the NASDAQ Stock Market Notification Form with The NASDAQ Stock Market
(“NASDAQ”) and (d) the filing of a Form D with the SEC.
     3.9 No Material Adverse Change. Except as otherwise disclosed herein or in
the SEC Documents, since June 30, 2009, there have not been any changes in the
authorized capital, assets, liabilities, financial condition, business, Material
Agreements or operations of the Company from that reflected in the Financial
Statements except changes in the ordinary course of business which have not
been, either individually or in the aggregate, materially adverse.
     3.10 Authorized Capital Stock. The authorized capital stock of the Company
consists of (a) 100,000,000 shares of Common Stock, $0.0001 par value, of which,
as of September 25, 2009, 43,279,370 shares were outstanding, and (b) 5,000,000
shares of Preferred Stock, $0.0001 par value, none of which shares are currently
outstanding. Except as disclosed in the SEC Documents and as contemplated by
this Agreement, there are no outstanding warrants,

5.



--------------------------------------------------------------------------------



 



debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing indebtedness of the Company or
by which the Company is bound, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind. No shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights. Except as disclosed in the SEC Documents or set forth in this Agreement,
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of their securities under the Securities Act.  There
are no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares. Except as disclosed in the SEC Documents, the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.
     3.11 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the Company’s knowledge, threatened against the Company or any of
its properties or, to the Company’s knowledge, any of its directors or officers
before or by any court or arbitrator or any governmental body, agency or
official in which there is a reasonable likelihood (in the judgment of the
Company) of an adverse decision that (a) could have a material adverse effect on
the Company’s properties or assets or the business of the Company as currently
conducted or (b) could impair the ability of the Company to perform in any
material respect its obligations under this Agreement or affects or challenges
the legality, validity or enforceability of this Agreement or the Shares.
Neither the Company, nor, to the Company’s knowledge, any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws relating to the Company.
There has not been, and to the Company’s knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or, to the
Company’s knowledge, any current or former director or officer of the Company.
The Company has not received any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act and, to the Company’s knowledge, the SEC has not issued any such
order. There are no material disagreements presently existing, or reasonably
anticipated by the Company to arise, between the accountants formerly or
presently employed by the Company.
     3.12 Company not an “Investment Company.” The Company is not, and
immediately after receipt of payment for the Shares will not be, an “investment
company” or an affiliate thereof or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.
     3.13 NASDAQ Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on NASDAQ, and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from NASDAQ, nor has the Company received any notification that the SEC,
the Financial Industry Regulatory Authority or NASDAQ is contemplating
terminating such registration or listing. The Company is in

6.



--------------------------------------------------------------------------------



 



compliance with all applicable listing and maintenance requirements of NASDAQ.
The issuance and sale of the Shares and the Warrants under this Agreement does
not contravene the rules and regulations of NASDAQ, and no approval of the
stockholders of the Company thereunder is required for the Company to issue and
deliver the Common Shares and the Warrants to the Purchasers.
     3.14 OFAC. Neither the Company nor, to the Company’s knowledge, any
director, officer, agent, employee or affiliate of the Company is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”), and the Company will not
intentionally directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
     3.15 Use of Proceeds. The proceeds of the sale of the Common Shares and the
Warrants hereunder shall be used by the Company for working capital and general
corporate purposes.
     3.16 No Directed Selling Efforts or General Solicitation. Neither the
Company nor any person or entity acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) in connection with the offer or sale of any of the
Securities.
     3.17 Brokers and Finders. Other than RBC Capital Markets Corporation
(“RBC”), no person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company with respect to the offer and sale of the Securities. The
Company shall indemnify, pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.
     3.18 No Integrated Offering. Neither the Company nor any of its affiliates,
nor any person or entity acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the Securities Act for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.
     3.19 Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Sections 4.2 and 4.3 hereof, the offer
and sale of the Securities to the Purchasers as contemplated hereby is exempt
from the registration requirements of the Securities Act.
     3.20 No Manipulation of Stock. Neither the Company nor, to its knowledge,
any of its affiliates has taken, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in

7.



--------------------------------------------------------------------------------



 



the stabilization or manipulation of the price of any securities of the Company
facilitate the sale or resale of the Common Shares and the Warrants.
     3.21 Intellectual Property.
          (a) “Intellectual Property” shall mean patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes.
          (b) Except as disclosed in the SEC Documents, the Company owns or has
the valid right to use all of the Intellectual Property that is necessary for
the conduct of the Company’s business as currently conducted or as currently
proposed to be conducted as described in the SEC Documents, free and clear of
all material liens and encumbrances.
          (c) Except as disclosed in the SEC Documents, the conduct of the
Company’s business as currently conducted does not infringe or otherwise
conflict with (collectively, “Infringe”) any Intellectual Property rights of any
third party or any confidentiality obligation owed by the Company to a third
party, and, to the knowledge of the Company, the Intellectual Property and
confidential information of the Company are not being Infringed by any third
party. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any such Intellectual Property. There is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property. There is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others.
          (d) Each employee, consultant and contractor of the Company who has
had access to confidential information of the Company that is necessary for the
conduct of Company’s business as currently conducted or as currently proposed to
be conducted has executed an agreement to maintain the confidentiality of such
confidential information that is substantially consistent with the Company’s
standard forms thereof.
     3.22 Compliance with Laws. The Company (a) is in compliance in all material
respects with all applicable laws, rules, regulations, orders, decrees and
judgments applicable to it, including, without limitation any and all applicable
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Applicable Laws”), (b) has
received all material permits, licenses or other approvals required under
Applicable Laws to conduct its business and (c) is in compliance in all material
respects with all terms and conditions of any such permit, license or approval.
There are no material costs or liabilities associated with Applicable Laws,
including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Applicable Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties. The Company has not received any
notice of purported or actual non-compliance with Applicable Laws nor, except to
the extent it would not individually or in the aggregate reasonably be expected
to have a Material Adverse Effect, any notice of any material, actual or

8.



--------------------------------------------------------------------------------



 



proposed changes in the existing Applicable Laws. The Company has not received
any communication from any governmental authority (i) threatening to revoke any
permit, license, franchise, certificate of authority or other governmental
authorization, or (ii) threatening or contemplating revocation or limitation of,
or which would have the effect of prohibiting or limiting the Company’s business
as is currently conducted in any material respect. The Company is not subject to
any claim relating to any Applicable Laws which claim has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and, to the Company’s knowledge, there is no pending or
threatened investigation that might lead to such a claim. The Company possesses
or has applied for all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted and as described in
the SEC Documents, except where the failure to possess such permits,
individually or in the aggregate, has not and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) the Company has not received any notice in writing of
proceedings relating to the revocation or material adverse modification of any
such Material Permits and (ii) the Company is unaware of any facts or
circumstances that would give rise to the revocation or material adverse
modification of any Material Permits.
     3.23 Title. The Company has good and marketable title to all personal
property owned by it that is material to the business of the Company, free and
clear of all liens, encumbrances and defects except as described in the SEC
Documents or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company. Any real property and buildings held under lease by the Company is held
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company. The Company does not own any real
property.
     3.24 Employment Matters. No material labor dispute with the employees of
the Company exists or, to the knowledge of the Company, is imminent. No
collective bargaining agreement exists with any of the Company’s employees and,
to the Company’s knowledge, no such agreement is imminent. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     3.25 Questionable Payments. Neither the Company nor, to the knowledge of
the Company, any of its current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature or
(f)

9.



--------------------------------------------------------------------------------



 



violated or is in violation of in any material respect any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended.
     3.26 Transactions with Affiliates. Except as disclosed in the SEC Documents
and as contemplated pursuant to this Agreement, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
There is no transaction, arrangement, or other relationship between the Company
and an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Documents and is not so disclosed and would
have or reasonably be expected to have a Material Adverse Effect.
     3.27 Disclosure. The information contained in the Exchange Act Documents as
of the date hereof does not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. For purposes herein, “Exchange Act Documents” are the
documents filed by the Company under the Exchange Act, since the end of the
Company’s 2008 fiscal year through the date hereof, including, without
limitation, its most recent annual report on Form 10-K. The Company confirms
that neither it nor any of its officers or directors nor any other Person acting
on its or their behalf has provided, and it has not authorized any other party
to provide, any Purchaser or its respective agents or counsel with any
information that it believes constitutes or could reasonably be expected to
constitute material, non-public information except insofar as the existence,
provisions and terms of this Agreement and the proposed transactions hereunder
may constitute such information, all of which will be disclosed by the Company
in the press release(s) as contemplated by Section 7.8 hereof. The Company
understands and confirms that each of the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. No event
or circumstance has occurred or information exists with respect to the Company
or its business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed, except
for the announcement of this Agreement and related transactions and as may be
disclosed in the Current Report on Form 8-K filed by the Company.
     3.28 Sarbanes-Oxley; Disclosure Controls and Procedures. The Company is in
compliance in all material respects with all of the provisions of the
Sarbanes-Oxley Act of 2002 that are applicable to it. Except as disclosed in the
SEC Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company is made known to its chief executive officer and chief financial
officer by others within the Company. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by its most recently filed quarterly or
annual periodic report under the Exchange Act (such date, the “Evaluation
Date”). The Company presented in its most recently filed quarterly or annual
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the Company’s disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there has been no change

10.



--------------------------------------------------------------------------------



 



in the Company’s internal control over financial reporting (as defined in
Exchange Act Rules 13a-15(f) and 15d-15(f)) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
     3.29 Taxes. The Company has filed (or has obtained an extension of time
within which to file) all necessary federal, state and foreign income and
franchise tax returns and has paid all taxes shown as due on such tax returns.
The Company is not aware of any tax deficiency that has been or might be
asserted or threatened against it that would reasonable be expected to have a
Material Adverse Effect.
     3.30 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the business in which
the Company is engaged, (ii) with the resources of the Company and (iii) at a
similar stage of development as the Company. The Company has not received any
written notice of cancellation of such insurance or that the Company will not be
able to renew its existing insurance coverage as and when such coverage expires.
The Company believes it will be able to obtain similar coverage at reasonable
cost from similar insurers as may be necessary to continue its business.
     3.31 Shell Company Status. The Company is not a shell company, and is not,
and has never been, an issuer identified in Rule 144(i)(1).
     3.32 Application of Takeover Protections; Rights Agreements. Except as
disclosed in the SEC Documents, the Company has not adopted any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or
other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Purchaser
solely as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Shares and any
Purchaser’s ownership of the Shares.
     3.33 No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by this Agreement other than as specified in this Agreement.
ARTICLE 4
Representations, Warranties and Covenants of the Purchasers
     Each Purchaser hereby severally, and not jointly, represents and warrants
to and agrees with the Company on and as of the date hereof:
     4.1 Authorization. Purchaser represents and warrants to the Company that:
(a) Purchaser has all requisite legal and corporate or other power and capacity
and has taken all requisite corporate or other action to execute and deliver
this Agreement, to purchase the

11.



--------------------------------------------------------------------------------



 



Common Shares and the Warrants to be purchased by it and to carry out and
perform all of its obligations under this Agreement; and (b) this Agreement
constitutes the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(ii) as limited by equitable principles generally.
     4.2 Investment Experience. Purchaser is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Purchaser is aware of the Company’s
business affairs and financial condition and has had access to and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Common Shares and the Warrants. Purchaser has such
business and financial experience as is required to give it the capacity to
protect its own interests in connection with the purchase of the Common Shares
and Warrants.
     4.3 Investment Intent. Purchaser is purchasing the Common Shares and the
Warrants for its own account as principal and not with a present view to, or
for, resale, distribution or fractionalization thereof, in whole or in part,
within the meaning of the Securities Act. Purchaser understands that its
acquisition of the Common Shares and the Warrants has not been registered under
the Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Purchaser’s investment intent as
expressed herein. Purchaser, in connection with its decision to purchase the
Common Shares and the Warrants, has relied solely upon the SEC Documents and the
representations and warranties of the Company contained herein. Purchaser will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Securities except in compliance with the Securities Act and the
rules and regulations promulgated thereunder.
     4.4 Registration or Exemption Requirements. Purchaser further acknowledges
and understands that the Securities may not be resold or otherwise transferred
except pursuant to an effective registration statement or unless an exemption
from such registration is available.
     4.5 Dispositions.
          (a) Purchaser will not, prior to the effectiveness of the Registration
Statement, if then prohibited by law or regulation: (i) sell, offer to sell,
solicit offers to buy, dispose of, loan, pledge or grant any right with respect
to (collectively, a “Disposition”) the Securities; or (ii) engage in any hedging
or other transaction (including, without limitation, any Short Sales involving
the Company’s securities) which is designed or could reasonably be expected to
lead to or result in a Disposition of Securities by such Purchaser or an
affiliate. In addition, Purchaser agrees that for so long as it owns any Shares,
it will not enter into any Short Sale of the Common Stock executed at a time
when Purchaser has no equivalent offsetting long position in the Common Stock.
For purposes of determining whether Purchaser has an equivalent offsetting long
position in the Common Stock, shares of Common Stock that Purchaser is entitled
to receive within 60 days (whether pursuant to contract or upon conversion or
exercise of convertible securities) will be included as if held long by
Purchaser.

12.



--------------------------------------------------------------------------------



 



          (b) Purchaser has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
engaged in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) since the time
that such Purchaser was first contacted by the Company or any other Person
regarding the transactions contemplated hereby. Such Purchaser covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the Company’s securities (including,
without limitation, any Short Sales involving the Company’s securities) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.
     For purposes of this Section 4.5, (i) “Person” shall include, without
limitation, any individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company or joint
stock company and (ii) “Short Sales” shall include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.
     4.6 No Legal, Tax or Investment Advice. Purchaser understands that nothing
in this Agreement or any other materials presented to Purchaser in connection
with the purchase and sale of the Common Shares and the Warrants constitutes
legal, tax or investment advice. Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Common Shares and the
Warrants.
     4.7 Confidentiality. Purchaser will hold in confidence all information
concerning this Agreement and the placement of the Securities hereunder until
the earlier of such time as (a) the Company has made a public announcement
concerning the Agreement and the placement of the Securities hereunder or
(b) this Agreement is terminated, except that the obligation of confidentiality
shall not extend to information that (i) is or was already in Purchaser’s
possession prior to its being furnished to the Purchaser by or on behalf of the
Company; (ii) has become generally available to the public other than as a
result of a disclosure by Purchaser; (iii) has become available to the Purchaser
on a non-confidential basis from a source other than the Company or its
representatives, and (iv) is requested or required by Purchaser’s advisory
clients in connection with the consummation of this Agreement, which clients are
subject to confidentiality agreements as least as restrictive as those contained
in this Agreement.
     4.8 Residency. Purchaser’s executive offices in which its investment
decision was made are in the jurisdiction indicated below such Purchaser’s name
on the applicable signature page hereto.
     4.9 Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

13.



--------------------------------------------------------------------------------



 



     4.10 Legend.
          (a) Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Securities may be sold pursuant to
Rule 144 under the Securities Act (“Rule 144”) without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Securities may bear a restrictive legend in substantially the following form
(and a stop transfer order may be placed against transfer of the certificates
for the Shares):
     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES
LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THOSE LAWS.”
          (b) The Company agrees that at such time as such legend is no longer
required under this Section 4.10, it will, no later than three business days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing Common Shares or Warrant Shares, as
applicable, issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such shares that is free from any
legend referring to the Securities Act. The Company shall not make any notation
on its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Purchasers by crediting the account of such
Purchaser’s prime broker with the Depository Trust Company. All costs and
expenses related to the removal of the legends and the reissuance of any
Securities shall be borne by the Company.
          (c) Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.10 is predicated upon the
Company’s reliance that the Purchaser will sell any Securities pursuant to
either (i) the registration requirements of the Securities Act and such
Purchaser shall have delivered a current prospectus in connection with such sale
(if required under the Securities Act) or such Purchaser shall have confirmed
that a current prospectus is deemed to be delivered in connection with such sale
in accordance with Rule 172 under the Securities Act (“Rule 172”) or (ii) an
exemption therefrom.
          (d) The restrictive legend set forth in Section 4.10(a) above shall be
removed and the Company shall issue a certificate without such restrictive
legend or any other restrictive legend to the holder of the applicable shares
upon which it is stamped or issue to such holder by electronic delivery with the
applicable balance account at the Depository Trust Company (“DTC”) or in
physical certificated shares, if appropriate, if (i) such Shares are registered
for resale under the Securities Act (provided that, if the Purchaser is selling
pursuant to the effective

14.



--------------------------------------------------------------------------------



 



registration statement registering the Shares for resale, the Purchaser agrees
to only sell such Shares during such time that such registration statement is
effective and such Purchaser is not aware or has not been notified by the
Company that such registration statement has been withdrawn or suspended, and
only as permitted by such registration statement); or (ii) such Shares are sold
or transferred pursuant to Rule 144 (if the transferor is not an Affiliate of
the Company), or (iii) such Shares are eligible for sale without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the effective date of the
Registration Statement or (ii) Rule 144 becoming available for the resale of the
Shares, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to the Shares and without
volume or manner-of-sale restrictions, the Company shall issue to the Company’s
transfer agent the Irrevocable Transfer Agent Instructions with respect to
legend removal consistent with this Section. Any fees (with respect to the
Transfer Agent, the Company’s counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company.
          (e) The Company shall issue irrevocable instructions to its transfer
agent, and any subsequent transfer agent in the form of Exhibit D attached
hereto (the “Irrevocable Transfer Agent Instructions”). The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this section or instructions that are not
contradictory therewith will be given by the Company to its transfer agent in
connection with this Agreement, and that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and applicable law. The Company acknowledges that a
breach by it of its obligations under this section will cause irreparable harm
to a Purchaser. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this section will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this section, that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
     4.11 Foreign Investors. If Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Securities, (b) any foreign exchange restrictions applicable to such
purchase or acquisition, (c) any government or other consents that may need to
be obtained, and (d) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the
Securities. Purchaser’s subscription and payment for and continued beneficial
ownership of the Securities will not violate any applicable securities or other
laws of Purchaser’s jurisdiction.

15.



--------------------------------------------------------------------------------



 



ARTICLE 5
Conditions to Closing Obligations of Purchasers
     Each Purchaser’s obligation to purchase the Common Shares and the Warrants
at the Closing is, at the option of such Purchaser, subject to the fulfillment
or waiver as of the Closing Date of the following conditions:
     5.1 Representations and Warranties. The representations and warranties made
by the Company in Article 3 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and the representations and warranties made by the Company in
Article 3 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.
     5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
     5.3 Certificates. The Company shall have delivered to the Purchasers duly
executed certificates for the Common Shares and the Warrants (in such
denominations as indicated below such Purchaser’s name on the applicable
signature page hereto) and in such nominee names as may be specified by such
Purchaser.
     5.4 Legal Opinion. The Purchasers shall have received on the Closing Date
an opinion of Cooley, counsel for the Company, dated the Closing Date, in
substantially the form of Exhibit B.
     5.5 Listing. The Company shall have complied with all requirements with
respect to the listing of the Shares on NASDAQ, except for such requirements not
required until after the issuance of the Shares, such requirements to be
complied with promptly after the Closing.
     5.6 Officer’s Certificate. The Company shall have delivered a Certificate,
executed on behalf of the Company by its Chief Executive Officer or Chief
Financial Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in Sections 5.1 and 5.2.
     5.7 Judgments. No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
     5.8 Secretary’s Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company (or an authorized committee

16.



--------------------------------------------------------------------------------



 



thereof) approving the transactions contemplated by this Agreement and the
issuance of the Securities, certifying the current versions of the Restated
Certificate and the Bylaws and certifying as to the signatures and authority of
persons signing this Agreement and related documents on behalf of the Company.
     5.9 Stop Orders. No stop order or suspension of trading shall have been
imposed by NASDAQ, the SEC or any other governmental regulatory body with
respect to public trading in the Common Stock.
ARTICLE 6
Conditions to Closing Obligations of Company
     The Company’s obligation to sell and issue the Common Shares and the
Warrants at the Closing is, at the option of the Company, subject to the
fulfillment or waiver as of the Closing Date of the following conditions:
     6.1 Receipt of Payment. The Purchasers shall have delivered payment of the
purchase price to the Company for the Common Shares and the Warrants being
issued hereunder.
     6.2 Representations and Warranties. The representations and warranties made
by the Purchasers in Article 4 hereof qualified as to materiality shall be true
and correct at all times prior to and on the Closing Date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Purchasers in
Article 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.
     6.3 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.
     6.4 Delivery of Purchaser Questionnaire. The Company shall have received
from each Purchaser a fully completed Purchaser Questionnaire in the form
attached hereto as Exhibit C prior to the Closing for the Company’s use in
preparing the Registration Statement pursuant to Article 7 below.

17.



--------------------------------------------------------------------------------



 



ARTICLE 7
Covenants
     7.1 Definitions. For the purpose of this Article 7:
          (a) the term “Registration Statement” shall mean any registration
statement required to be filed by Section 7.2 below, and shall include any
preliminary prospectus, final prospectus, exhibit or amendment included in or
relating to such registration statements; and
          (b) the term “Registrable Shares” shall mean all of the Common Shares
and the Warrant Shares.
     7.2 Registration Procedures and Expenses. The Company shall:
          (a) use its commercially reasonable efforts to file a Registration
Statement with the SEC on or before the date 15 days following the Closing Date
(the “Filing Date”) to register the Registrable Shares on Form S-3 under the
Securities Act (providing for shelf registration of such Registrable Shares
under SEC Rule 415) or on such other form which is appropriate to register such
Registrable Shares for resale from time to time by the Purchasers (which, if the
Company is not eligible to use Form S-3, shall include Form S-1); provided,
however, that the Company shall give each Purchaser the opportunity to review
and comment on the Registration Statement within a reasonable period of time
prior to its filing; provided further, however, that if a Registration Statement
is not filed with the SEC on or before the Filing Date, then for each 30-day
period following the Filing Date (or any portion thereof), until but excluding
the date the Registration Statement is filed, the Company shall pay each
Purchaser, as liquidated damages and not as a penalty, an amount equal to 2% of
the purchase price paid by such Purchaser hereunder, for such 30-day period (or
prorated for any portion thereof), and for any such period, such payment shall
be made no later than the first business day of the calendar month next
succeeding the last month in which such period occurs (the parties hereto
agreeing that the liquidated damages provided for in this Section 7.2(a)
constitute a reasonable estimate of the damages that may be incurred by the
Purchasers by reason of the failure of the Registration Statement to be filed in
accordance with the provisions hereof); provided further, however, that,
notwithstanding anything contained in this Agreement to the contrary, in the
event that the SEC limits the amount of Registrable Shares that may be included
and sold by the Purchasers in the Registration Statement because the SEC deems
such Registration Statement to constitute a primary offering of securities by
the Company (in any case, an “SEC Limitation”), the Company may reduce the
number of Registrable Shares included in the Registration Statement on behalf of
the Purchasers, and delay the filing of a Registration Statement with respect to
the Registrable Shares so reduced, as described in Section 7.2(b) below
(provided that the Company shall be obligated to use its commercially reasonable
efforts to advocate with the SEC for the inclusion of all Registrable Shares in
the Registration Statement and provided further that in case of such a reduction
of such Registrable Shares, such reduction shall first reduce Registrable Shares
held by affiliates of the Company on a pro rata basis among them and then reduce
Registrable Shares held by other Purchasers on a pro rata basis among them, in
each case in proportion to the respective numbers of Registrable Shares
requested to be registered by each such Purchaser over the total amount of
Registrable Shares requested to be registered by all such Purchasers (it being

18.



--------------------------------------------------------------------------------



 



understood that the Purchasers shall be entitled to designate which of the
Registrable Shares held by them shall be the subject of any such reduction));
          (b) in the case of an SEC Limitation, include in the Registration
Statement the maximum number of Registrable Shares that can be included therein
without causing the Registration Statement to be deemed to register a primary
offering by the Company and use its commercially reasonable efforts at the first
opportunity that is permitted by the SEC, but in no event later than the later
of 60 days from the date substantially all of the Registrable Shares registered
under the Registration Statement have been sold by the Purchasers or six months
from the date the Registration Statement was declared effective (the “Additional
Filing Date”), to cause an additional Registration Statement to become effective
for purposes of registering for resale the Registrable Shares that have been
excluded from being registered and in such event, give the Purchasers prompt
notice of the number of the Registrable Shares excluded (the “Additional
Registration Statement”). If all excluded Registrable Shares cannot be
registered on the Additional Registration Statement, then the Company will be
obligated to file another Additional Registration Statement as soon as is
permitted by the SEC to cover as many additional excluded Registrable Shares as
possible, although the Company will not be obligated to file any more than three
Additional Registration Statements for excluded Registrable Shares. The
Company’s obligations under this Agreement with respect to such Additional
Registration Statements shall be the same as its obligations for the original
Registration Statement, provided that the “Filing Date” for such Additional
Registration Statements shall be the Additional Filing Date, and the
“Effectiveness Deadline Date” (as defined below) for such Additional
Registration Statement shall be delayed by the number of days that elapses
between the Filing Date and Additional Filing Date;
          (c) use its commercially reasonable efforts, subject to receipt of
necessary information from the Purchasers, to cause any such Registration
Statement filed pursuant to Section 7.2(a) above to become effective as promptly
after filing of such Registration Statement as practicable but in any event by
the date (the “Effectiveness Deadline Date”) that is 60 days following the
Closing Date; provided, however, that in the event that such Registration
Statement is reviewed by the SEC, then the Effectiveness Deadline Date shall
mean, with respect to any Registration Statement, the date that is 90 days
following the Closing Date; provided, however, that if the Registration
Statement is not declared effective by the SEC on or prior to the Effectiveness
Deadline Date, then for each 30-day period following the Effectiveness Deadline
Date (or any portion thereof), until but excluding the date the Registration
Statement is declared effective, the Company shall pay each Purchaser, as
liquidated damages and not as a penalty, an amount equal to 2% of the purchase
price paid by such Purchaser hereunder, for such 30-day period (or prorated for
any portion thereof), and for any such period, such payment shall be made no
later than the first business day of the calendar month next succeeding the last
month in which such period occurs (the parties hereto agreeing that the
liquidated damages provided for in this Section 7.2(c) constitute a reasonable
estimate of the damages that may be incurred by the Purchasers by reason of the
failure of the Registration Statement to be declared effective in accordance
with the provisions hereof);
          (d) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement continuously effective
until termination of such obligation as

19.



--------------------------------------------------------------------------------



 



provided in Section 7.6 below, subject to the Company’s right to suspend
pursuant to Section 7.4;
          (e) respond as promptly as reasonably practicable to any comments
received from the SEC with respect to such Registration Statement and prospectus
or any amendments thereto and prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith (i) as may be necessary to keep such Registration Statement
continuously effective until termination of such obligation as provided in
Section 7.6 below, subject to the Company’s right to suspend pursuant to
Section 7.4, (ii) so that no Registration Statement nor any prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading; or (iii) as
requested by a Purchaser and as the Company reasonably agrees should be made
thereby;
          (f) file such documents as may be required of the Company for normal
securities law clearance for the resale of the Registrable Shares in such states
of the United States as may be reasonably requested by each Purchaser; provided,
however, that the Company shall not be required in connection with this
paragraph (f) to qualify as a foreign corporation or execute a general consent
to service of process in any jurisdiction;
          (g) upon notification by the SEC that that the Registration Statement
will not be reviewed or is not subject to further review by the SEC, the Company
shall within one business day following the date of such notification request
acceleration of such Registration Statement;
          (h) upon notification by the SEC that that the Registration Statement
has been declared effective by the SEC, the Company shall file the final
prospectus under Rule 424 of the Securities Act (“Rule 424”) within the
applicable time period prescribed by Rule 424;
          (i) advise each Purchaser promptly:
               (i) of the effectiveness of the Registration Statement or any
post-effective amendments thereto;
               (ii) of any request by the SEC for amendments to the Registration
Statement or amendments to the prospectus or for additional information relating
thereto or any notification by the SEC that there will be a “review” of the
Registration Statement and of any comments that pertain to the Purchaser and all
written responses thereto;
               (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Shares for offering or sale in any jurisdiction, or the initiation
of any proceeding for any of the preceding purposes; and
               (iv) of the existence of any fact and the happening of any event
that makes any statement of a material fact made in the Registration Statement,
the prospectus and

20.



--------------------------------------------------------------------------------



 



amendment or supplement thereto, or any document incorporated by reference
therein, untrue, or that requires the making of any additions to or changes in
the Registration Statement or the prospectus in order to make the statements
therein not misleading;
          (j) use its commercially reasonable efforts to cause all Registrable
Shares to be listed on each securities exchange, if any, on which equity
securities by the Company are then listed;
          (k) use its commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable;
          (l) bear all expenses in connection with the procedures in
paragraphs (a) through (j) of this Section 7.2 and the registration of the
Registrable Shares on such Registration Statement and the satisfaction of the
blue sky laws of such states;
          (m) not include securities of the Company other than the Registrable
Shares in a Registration Statement and the Company shall not prior to the
Closing Date enter into any agreement providing any such right to any of its
security holders. The Company shall not, from the date hereof until the date
that is 60 days after the date of the effectiveness of the Registration
Statement, prepare and file with the SEC a registration statement relating to an
offering for its own account under the Securities Act of any of its equity
securities, other than (i) a registration statement on Form S-8, (ii) in
connection with an acquisition, on Form S-4, (iii) in connection with the
Registration Statement on Form S-1 filed with the SEC on September 9, 2009 (File
No. 333-161804) or (iv) a registration statement to register for resale
securities issued by the Company pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities. For the avoidance of doubt, the Company shall not be prohibited from
preparing and filing with the SEC a registration statement relating to an
offering of Common Stock by existing stockholders of the Company under the
Securities Act pursuant to the terms of existing registration rights held by
such stockholder or from filing amendments to registration statements filed
prior to the date of this Agreement;
          (n) use its commercially reasonable efforts to maintain eligibility
for use of Form S-3 promulgated under the Securities Act or such other form
which is appropriate to register such Shares for resale from time to time by the
Purchasers (which, if the Company is not eligible to use Form S-3, shall include
Form S-1); and
          (o) in the event that Form S-3 is not available for the registration
of the resale of the Registrable Shares hereunder, undertake to register the
Registrable Shares on Form S-3 as soon as such form is available, provided that
the Company shall maintain the effectiveness of the

21.



--------------------------------------------------------------------------------



 



Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC;
     7.3 Indemnification.
          (a) The Company agrees to indemnify and hold harmless each Purchaser,
the affiliates, partners, members, officers and directors of each Purchaser and
each person, if any, who controls such Purchaser within the meaning of the
Securities Act or the Exchange Act (each, a “Purchaser Party”), from and against
any losses, claims, damages or liabilities to which they may become subject
(under the Securities Act or otherwise) insofar as such losses, claims, damages
or liabilities (or actions or proceedings in respect thereof) arise out of, or
are based upon, any material breach of this Agreement by the Company or any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or arise out of any failure by the Company to fulfill any undertaking
included in the Registration Statement or arise out of or are based upon any
action instituted against a Purchaser Party in any capacity, or any of them or
their respective affiliates, by any stockholder of the Company who is not an
affiliate of such Purchaser Party, and the Company will, as incurred, reimburse
such Purchaser Party for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability (collectively, “Loss”)
arises out of, or is based upon, an untrue statement or omission or alleged
untrue statement or omission made in such Registration Statement only in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Purchaser Party specifically for use in
preparation of the Registration Statement or any breach of this Agreement by
such Purchaser; provided further, however, that the Company shall not be liable
to any Purchaser of Registrable Shares (or any affiliate partner, member,
officer, director or controlling person of such Purchaser) to the extent that
any such Loss is caused by an untrue statement or omission or alleged untrue
statement or omission made in any preliminary prospectus if either (i) (A) such
Purchaser failed to send or deliver a copy of the final prospectus with or prior
to, or such Purchaser failed to confirm that a final prospectus was deemed to be
delivered prior to (in accordance with Rule 172), the delivery of written
confirmation of the sale by such Purchaser to the person asserting the claim
from which such Loss resulted and (B) the final prospectus corrected such untrue
statement or omission, (ii) (X) such untrue statement or omission is corrected
in an amendment or supplement to the prospectus and (Y) having previously been
furnished by or on behalf of the Company with copies of the prospectus as so
amended or supplemented or notified by the Company that such amended or
supplemented prospectus has been filed with the SEC, in accordance with
Rule 172, such Purchaser thereafter fails to deliver such prospectus as so
amended or supplemented, with or prior to, or such Purchaser fails to confirm
that the prospectus as so amended or supplemented was deemed to be delivered
prior to (in accordance with Rule 172), the delivery of written confirmation of
the sale of a Registrable Share to the person asserting the claim from which
such Loss resulted or (iii) such Purchaser sold Registrable Shares in violation
of such Purchaser’s covenant contained in Section 7.4 of this Agreement.

22.



--------------------------------------------------------------------------------



 



          (b) Each Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, each officer of the Company who signs the Registration Statement
and each director of the Company), from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any material
breach of this Agreement by such Purchaser or any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in each case, on the
effective date thereof, if, and only to the extent, such untrue statement or
omission or alleged untrue statement or omission was made in sole reliance upon
and in conformity with written information furnished by or on behalf of such
Purchaser specifically for use in preparation of the Registration Statement, and
such Purchaser will reimburse the Company (and each of its officers, directors
or controlling persons) for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that in no event shall any indemnity under this
Section 7.3(b) be greater in amount than the dollar amount of the proceeds (net
of (i) the purchase price of the Registrable Shares included in the Registration
Statement giving rise to such indemnification obligation and (ii) the amount of
any damages such Purchaser has otherwise been required to pay by reason of such
untrue statement or omission or alleged untrue statement or omission) received
by such Purchaser upon the sale of such Registrable Shares.
          (c) Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 7.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, and, subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person and such indemnifying person shall have been notified
thereof, such indemnifying person shall be entitled to participate therein, and,
to the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person. After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof without the
authorization of the indemnifying person; provided, however, that if there
exists or shall exist a conflict of interest that would make it inappropriate in
the reasonable judgment of the indemnified person for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that no indemnifying person shall be responsible for the fees and
expense of more than one separate counsel for all indemnified parties. The
indemnifying party shall not settle an action without the consent of the
indemnified party, which consent shall not be unreasonably withheld.
          (d) If after proper notice of a claim or the commencement of any
action against the indemnified party, the indemnifying party does not choose to
participate, then the

23.



--------------------------------------------------------------------------------



 



indemnified party shall assume the defense thereof and upon written notice by
the indemnified party requesting advance payment of a stated amount for its
reasonable defense costs and expenses, the indemnifying party shall advance
payment for such reasonable defense costs and expenses (the “Advance
Indemnification Payment”) to the indemnified party. In the event that the
indemnified party’s actual defense costs and expenses exceed the amount of the
Advance Indemnification Payment, then upon written request by the indemnified
party, the indemnifying party shall reimburse the indemnified party for such
difference; in the event that the Advance Indemnification Payment exceeds the
indemnified party’s actual costs and expenses, the indemnified party shall
promptly remit payment of such difference to the indemnifying party.
          (e) If the indemnification provided for in this Section 7.3 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the
other, as well as any other relevant equitable considerations; provided, that in
no event shall any contribution by an indemnifying party hereunder be greater in
amount than the dollar amount of the proceeds (net of (i) the purchase price of
the Registrable Shares included in the Registration Statement giving rise to
such indemnification obligation and (ii) the amount of any damages such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission or alleged untrue statement or omission) received by such
indemnifying party upon the sale of such Registrable Shares.
     7.4 Prospectus Delivery and Suspension of Registration. Each Purchaser
hereby covenants with the Company not to make any sale of the Registrable Shares
without complying with Section 8.2. The Purchaser acknowledges that there may be
times when the Company must suspend the use of the prospectus forming a part of
the Registration Statement until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the SEC, or
until such time as the Company has filed an appropriate report with the SEC
pursuant to the Exchange Act. Each Purchaser hereby covenants that it will not
sell any Registrable Shares pursuant to said prospectus during the period
commencing at the time at which the Company gives such Purchaser notice of the
suspension of the use of said prospectus and ending at the time the Company
gives such Purchaser notice that such Purchaser may thereafter effect sales
pursuant to said prospectus; provided, that such suspension periods shall in no
event exceed 30 days in any 12 month period and that, in the good faith judgment
of the Company’s Board of Directors, the Company would, in the absence of such
delay or suspension hereunder, be required under state or federal securities
laws to disclose any corporate development, a potentially significant
transaction or event involving the Company, or any negotiations, discussions, or
proposals directly relating thereto, in either case the disclosure of which
would reasonably be expected to have a material adverse effect upon the Company
or its stockholders; provided further, that the Company may suspend the use of
the prospectus forming a part of the Registration Statement to the extent
necessary to file any post-effective amendment to the Registration Statement in
order to amend the table of selling stockholders within the Registration
Statement to reflect transfers of the Securities pursuant to Sections 8.2(a) and
8.2(b). The Company shall promptly (i) notify the Purchasers in writing of the
existence of material

24.



--------------------------------------------------------------------------------



 



non-public information giving rise to such suspension (provided that the Company
shall not disclose the content of such material non-public information to the
Purchasers) or the need to file a post-effective amendment, as applicable, and
the date on which such suspension will begin, (ii) use commercially reasonable
efforts to terminate a suspension as promptly as practicable and (iii) notify
the Purchasers in writing of the date on which the suspension ends. If, after
the Registration Statement has been declared effective by the SEC, sales cannot
be made pursuant to such Registration Statement, except as excused pursuant to
this Section 7.4, then for each 30-day period following the date sales cannot be
made pursuant to such Registration Statement (or any portion thereof), until but
excluding the date sales can again be made pursuant to such Registration
Statement, the Company shall pay each Purchaser, as liquidated damages and not
as a penalty, an amount equal to 2% of the purchase price paid by such Purchaser
hereunder, for such 30-day period (or prorated for any portion thereof), and for
any such period, such payment shall be made no later than the first business day
of the calendar month next succeeding the last month in which such period occurs
(the parties hereto agreeing that the liquidated damages provided for in this
Section 7.4 constitute a reasonable estimate of the damages that may be incurred
by the Purchasers by reason of the failure of the Registration Statement to
remain effective in accordance with the provisions hereof).
     7.5 Termination of Obligations. The obligations of the Company pursuant to
Section 7.2 hereof shall cease and terminate upon the earlier to occur of
(a) such time as all of the Registrable Shares have been resold, or (b) with
respect to any Purchaser, such time as all of the Registrable Shares held by
such Purchaser may be freely resold pursuant to Rule 144 without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 and without volume or manner-of-sale restrictions as to the
Registrable Shares held by such Purchaser.
     7.6 Reporting Requirements.
          (a) With a view to making available the benefits of certain rules and
regulations of the SEC that may at any time permit the sale of the Securities to
the public without registration or pursuant to a registration statement on
Form S-3, the Company agrees to use its commercially reasonable efforts to:
               (i) make and keep public information available, as those terms
are understood and defined in Rule 144;
               (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
               (iii) so long as any of the Purchasers own Registrable Shares, to
furnish to such Purchaser upon request (A) a written statement by the Company as
to whether it is in compliance with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, or whether it is qualified as a registrant
whose securities may be resold pursuant to SEC Form S-3 and (B) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company.

25.



--------------------------------------------------------------------------------



 



          (b) For each 30-day period during which the Company fails to make and
keep public information available pursuant to Section 7.6(a)(i) above in the
period commencing with the date that is six months from the Closing Date and
ending with the first anniversary of the Closing Date, until but excluding the
date the Company regains compliance with such Section, the Company shall pay
each Purchaser, as liquidated damages and not as a penalty, an amount equal to
2% of the purchase price paid by such Purchaser hereunder, for such 30-day
period (or prorated for any portion thereof), and for any such period, such
payment shall be made no later than the first business day of the calendar month
next succeeding the last month in which such period occurs (the parties hereto
agreeing that the liquidated damages provided for in this Section 7.6(b)
constitute a reasonable estimate of the damages that may be incurred by the
Purchasers by reason of the failure of the Company to make and keep public
information available during such six month period in accordance with the
provisions hereof).
     7.7 Blue Sky. The Company agrees to timely file a Form D with respect to
the Shares as required under Regulation D. The Company shall obtain and maintain
all necessary blue sky law permits and qualifications, or secured exemptions
therefrom, required by any state for the offer and sale of Securities.
     7.8 Press Release. On or before 9:30 a.m., New York Time, on the first
business day following the date that the Purchasers have entered into this
Agreement, the Company shall issue a press release concerning this Agreement and
the transactions contemplated hereby, and shall use its commercially reasonable
efforts to file a Current Report on Form 8-K regarding such matters as soon as
is practicable thereafter, which filing shall in any event be completed prior to
5:30 p.m., New York Time, on the date of the issuance of such press release.
     7.9 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, and except with
the express written consent of such Purchaser and unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information, the Company shall not, and shall cause each
Subsidiary and each of their respective officers, directors, employees and
agents, not to, and each Purchaser shall not directly solicit the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents to provide any Purchaser with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the filing of
the press release(s) referred to herein.
ARTICLE 8
Restrictions on Transferability of Securities;
Compliance with Securities Act
     8.1 Restrictions on Transferability. The Securities shall not be
transferable in the absence of a registration under the Securities Act or an
exemption therefrom. The Company shall be entitled to give stop transfer
instructions to its transfer agent with respect to the Securities in order to
enforce the foregoing restrictions.

26.



--------------------------------------------------------------------------------



 



     8.2 Transfer of Securities.
          (a) Each Purchaser hereby covenants with the Company not to make any
sale of the Securities except:
               (i) in accordance with the Registration Statement, in which case
such Purchaser shall have delivered a current prospectus in connection with such
sale (if required under the Securities Act) or such Purchaser shall have
confirmed that a current prospectus is deemed to be delivered in connection with
such sale in accordance with Rule 172; or
               (ii) in accordance with Rule 144, in which case such Purchaser
covenants to comply with Rule 144; or
               (iii) (A) If the transferee has agreed in writing to be bound by
the terms of this Agreement and (B) such Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act.
          (b) Notwithstanding the provisions of subsection (a) above, no such
restriction shall apply to a transfer by a Purchaser that is (i) a partnership
transferring to its partners or former partners in accordance with partnership
interests, (ii) a corporation transferring to a wholly-owned subsidiary or a
parent corporation that owns all of the capital stock of the Purchaser, (iii) a
limited liability company transferring to its members or former members in
accordance with their interest in the limited liability company or (iv) an
individual transferring to the Purchaser’s family member or trust for the
benefit of an individual Purchaser and/or the Purchaser’s family member;
provided that in each case the transferee will agree in writing to be subject to
the terms of this Agreement to the same extent as if such transferee were an
original Purchaser hereunder.
     8.3 Purchaser Information. Each Purchaser covenants that it will promptly
notify the Company of any change in the information set forth in the
Registration Statement regarding such Purchaser or such Purchaser’s “Plan of
Distribution,” to the extent such change is required to be disclosed under
applicable federal securities laws.
ARTICLE 9
Miscellaneous
     9.1 Termination.
          (a) This Agreement may be terminated and the sale and purchase of the
Common Shares and the Warrants abandoned at any time prior to the Closing, by
written notice of any individual Purchaser, if the Closing has not occurred
within five business days of the date hereof (other than as a result of the
failure on the part of the party giving such notice of termination to perform
its covenants and obligations under this Agreement in all material respects);
provided, however, that the abandonment of the sale and purchase of the Common
Shares and the Warrants shall be applicable only to such Purchaser providing
such written notice.

27.



--------------------------------------------------------------------------------



 



          (b) If this Agreement is terminated pursuant to this Section 9.1 all
further obligations of the Company to such Purchaser and of such Purchaser shall
terminate; provided, however, that (i) no party shall be relieved of any
liability arising from any breach by such party of any provision of this
Agreement and (ii) the parties shall, in all events, remain bound by and
continue to be subject to the provisions set forth in this Article 9.
     9.2 Waivers and Amendments. The terms of this Agreement may be waived or
amended with the written consent of the Company and each Purchaser; provided,
however, that with respect to Article 7 hereof, the terms of this Agreement may
be waived or amended with the written consent of the Company and the record
holders of at least two-thirds of the Registrable Shares and any such amendment
or waiver shall be binding upon the Company and all holders of Registrable
Shares; provided further, that any amendment pursuant to this Section 9.2 that
would adversely affect the rights of any Purchaser in a manner different than
the rights of other Purchasers shall also require the written consent of such
Purchaser.
     9.3 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the representations and warranties of, or the
performance of the obligations of any other Purchaser under this Agreement.
Nothing contained herein and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group, or are deemed
affiliates (as such term is defined under the Exchange Act) with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
     9.4 Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of New York without any
regard to conflicts of laws principles.
     9.5 Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and the Closing.
     9.6 Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties to this Agreement. Upon a permitted transfer of a
Purchaser’s Securities on the books of the Company in accordance with the terms
of Sections 8.2(a)(iii) or 8.2(b), the Purchaser may assign this Agreement to
the permitted transferee upon prior written notice to the Company. Except as set
forth in the previous sentence, no Purchaser shall assign this Agreement without
the prior written consent of the Company.
     9.7 Entire Agreement; No Inconsistent Agreements. This Agreement (including
all schedules and exhibits hereto) constitutes the full and entire understanding
and agreement between the parties with regard to the subjects thereof. Neither
the Company nor any of its

28.



--------------------------------------------------------------------------------



 



Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Purchasers in this Agreement or otherwise conflicts with the
provisions hereof.
     9.8 Notices, etc. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by confirmed telex or facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company or the
Purchasers, as the case may be, at their respective addresses set forth at the
beginning of this Agreement or indicated below such Purchaser’s name on the
applicable signature page hereto, as appropriate, or at such other address as
the Company or the Purchasers may designate by 10 days advance written notice to
the other party.
     9.9 Severability of this Agreement. If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     9.10 Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile signatures shall be treated the same
as original signatures.
     9.11 Further Assurances. Each party to this Agreement shall do and perform
or cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
     9.12 Currency. All references to “dollars” or “$” in this Agreement shall
be deemed to refer to United States dollars.
     9.13 Waiver of Conflicts. Each party to this Agreement acknowledges that
legal counsel for the Company, Cooley, has in the past and may continue in the
future to perform legal services for one or more of the Purchasers or their
affiliates in matters unrelated to the transactions contemplated by this
Agreement, including, but not limited to, the representation of the Purchasers
in matters of a similar nature to the transactions contemplated herein. Each
party to this Agreement hereby: (a) acknowledges that it has had an opportunity
to ask for and have obtained information relevant to such representation,
including disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledges that with respect to the transactions
contemplated herein, Cooley has represented the Company and not any individual
Purchaser or any individual stockholder, director or employee of the Company;
and (c) gives its informed consent to Cooley’s representation of the Company in
the transactions contemplated by this Agreement.

29.



--------------------------------------------------------------------------------



 



     9.14 Acknowledgement Regarding RBC. Each Purchaser acknowledges that RBC is
acting as a placement agent for the Securities being offered hereby and will be
compensated by the Company for acting in such capacity. Each Purchaser further
acknowledges that RBC has acted solely as agent of the Company in connection
with the offering of the Securities by the Company. Each Purchaser further
acknowledges that the provisions of Section 4.5 and this Section 9.14 are for
the benefit of and may be enforced by RBC.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

30.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned has caused its duly authorized officer
to execute this Agreement as of the date first above written.

            Alexza Pharmaceuticals, Inc.
      By:   /s/ August J. Moretti         August J. Moretti        Senior Vice
President and Chief Financial Officer     

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned has caused its duly authorized officer
to execute this Agreement as of the date first above written.

                  Wasatch Funds, Inc.
for Wasatch Small Cap Growth Fund    
 
           
 
  By:   /s/ Michael Yeates
 
Name: Michael Yeates    
 
      Title: Vice President of Wasatch Advisors, Inc.,
Investment Advisor for Wasatch Funds, Inc.    

                  Minnesota
                  Jurisdiction of organization of entity
   
 
           
 
  Address:   150 Social Hall Ave., 4th Floor    
 
      Salt Lake City, UT 84111    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

              Common Shares   Warrant Shares Purchase Price $995,867.95  
409,401   368,461       

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Wasatch Funds, Inc.
for Wasatch Ultra Growth Fund
 
           
 
  By:   /s/ Michael Yeates    
 
           
 
      Name: Michael Yeates    
 
      Title: Vice President of Wasatch Advisors, Inc.,    
 
      Investment Advisor for Wasatch Funds, Inc.    
 
                Minnesota                   Jurisdiction of organization of
entity    

         
 
  Address:   150 Social Hall Ave., 4th Floor
 
      Salt Lake City, UT 84111

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $184,308.08
    75,769       68,192  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Wasatch Funds, Inc.
for Wasatch Micro Cap Fund
 
           
 
  By:   /s/ Michael Yeates    
 
           
 
      Name: Michael Yeates    
 
      Title: Vice President of Wasatch Advisors, Inc.,    
 
      Investment Advisor for Wasatch Funds, Inc.    
 
                Minnesota               Jurisdiction of organization of entity

         
 
  Address:   150 Social Hall Ave., 4th Floor
 
      Salt Lake City, UT 84111

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $794,962.88
    326,809       294,128  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Abingworth Bioventures V L.P.
 
           
 
  By:   Abingworth LLP    
 
  Its:   Manager      
 
  By:   /s/ James Abell    
 
           
 
      Name: James Abell    
 
      Title: Partner      
 
                England              
 
      Jurisdiction of organization of entity    
 
                Address: 38 Jermyn Street    
 
               London    
 
               SW1Y 6DN    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $2,096,982.83
    862,069       775,862  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Abingworth Bioequities Master Fund Limited
 
           
 
  By:   /s/ James Abell    
 
           
 
      Name: James Abell    
 
      Title: Authorized Signatory      
 
      Cayman Islands              
 
      Jurisdiction of organization of entity    

                  Registered Address:   PO Box 309 GT
England House
South Church Street, George Town
Grand Cayman, Cayman Islands          

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $1,048,490.26
    431,034       387,931  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Azimuth Opportunity, Ltd.
 
           
 
  By:   /s/ Peter W. Poole    
 
           
 
      Name: Peter W. Poole    
 
      Title: Director      
 
      British Virgin Islands              
 
      Jurisdiction of organization of entity    
 
                Address: Folio House, Walter James Francis Drive,    
 
              P.O. Box 800, Road Town, Tortola, British Virgin    
 
              Islands, VG 1110    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $3,709,563
    1,525,000       1,372,500  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Federated Kaufmann Fund,
a portfolio of Federated Equity Funds
 
           
 
  By:   /s/ Lawrence Auriana    
 
           
 
      Name: Lawrence Auriana    
 
      Title: Vice President, Global Investment Management, as attorney-in-fact
for Federated Kaufmann Fund, a portfolio of Federated Equity Funds

   
 
                   Massachusetts              
 
      Jurisdiction of organization of entity    

                  Address: 140 East 45th St.      
 
 
 
 
        NY, NY 10017        
 
 
 
                 
 
 

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $1,034,885.25
    425,441       382,897  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Federated Kaufmann Fund II,
a portfolio of Federated Equity Funds
 
           
 
  By:   /s/ Aash M. Shah  
 
           
 
      Name:  Aash M. Shah
 
      Title: Vice President, Federated Global Investment Management, as
attorney-in-fact for Federated Kaufmann Fund II, a portfolio of Federated
Insurance Series
 
           
 
      Massachusetts          
 
    Jurisdiction of organization of entity  
 
                Address: 140 East 45th St.      
 
 
 
 
        NY, NY 10017        
 
 
 
                 
 
 

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $13,605.01
    5,593       5,034  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  BB Alpha Health
 
           
 
  By:   /s/ Patrick Harrigan    
 
           
 
      Name:  Patrick Harrigan    
 
      Title:  Director      
 
      Cayman Islands              
 
      Jurisdiction of organization of entity    
 
                Address:  87 Mary Street    
 
               George Town, Grand Cayman    
 
               Cayman Islands KY1-9002    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $209,699
    86,207       77,586  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  T. Rowe Price Associates, Inc.,
Investment Adviser By and on Behalf of its Advisory
Accounts Listed on Attachment A
 
           
 
  By:   /s/ Jay Markowitz    
 
           
 
      Name: Jay Markowitz    
 
      Title: Vice President      
 
                Maryland, U.S.
             
 
                 Jurisdiction of organization of entity    
 
                Address: T. Rowe Price Associates, Inc.
                 100 East Pratt Street
                 Baltimore, MD 21202
Attn:        Andrew Baek
                 Vice President and Senior Legal Counsel    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $2,444,419.25
    1,004,900       904,410  

[By and On Behalf of the Funds and Accounts as set forth on Attachment A]
[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  The Conus Fund L.P.
 
           
 
  By:   /s/ Mathew Lazarus     
 
           
 
      Name: Mathew Lazarus    
 
      Title: Vice President      
 
      New York               
 
      Jurisdiction of organization of entity    
 
                Address: c/o Conus Partners Inc.    
 
               49 W. 38th St, 11th Floor 
 
               New York, NY 10018 

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $383,848.50
    157,800       142,020  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  The Conus Fund Offshore Master Fund Ltd.
 
           
 
  By:   /s/ Mathew Lazarus     
 
           
 
      Name: Mathew Lazarus    
 
      Title: Vice President      
 
      Cayman Islands              
 
      Jurisdiction of organization of entity    
 
                Address: c/o Conus Partners Inc.    
 
               49 W. 38th St, 11th Floor 
 
               New York, NY 10018 

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $83,434.75
    34,300       30,870  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  The Conus Fund (QP) L.P.
 
           
 
  By:   /s/ Mathew Lazarus     
 
           
 
      Name: Mathew Lazarus    
 
      Title: Vice President      
 
      New York               
 
      Jurisdiction of organization of entity    
 
                Address: c/o Conus Partners Inc.    
 
               49 W. 38th St, 11th Floor
 
               New York, NY 10018

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $530,041.75
    217,900       196,110  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              CADUCEUS CAPITAL MASTER FUND LIMITED
 
       
 
  By:   /s/ Samuel D. Isaly
 
       
 
      Name: Samuel D. Isaly
 
      Title: Managing Member, OrbiMed Advisors LLC
 
                      Bermuda                Jurisdiction of organization of
entity

         
 
  Address:   c/o OrbiMed Advisors LLC
 
      767 Third Avenue, 30th Fl
 
      New York, NY 10017

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $900,025
    370,000       333,000  

[Signature Page To Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              CADUCEUS CAPITAL II, L.P.
 
       
 
  By:   /s/ Samuel D. Isaly
 
       
 
      Name: Samuel D. Isaly
 
      Title: Managing Member, OrbiMed Advisors LLC
 
                      Delaware                Jurisdiction of organization of
entity

         
 
  Address:   c/o OrbiMed Advisors LLC
 
      767 Third Avenue, 30th Fl
 
      New York, NY 10017

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $608,125
    250,000       225,000  

[Signature Page To Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              UBS EUCALYPTUS FUND, L.L.C.
 
       
 
  By:   /s/ Samuel D. Isaly
 
       
 
      Name: Samuel D. Isaly
 
      Title: Managing Member, OrbiMed Advisors LLC
 
                      Delaware                Jurisdiction of organization of
entity

         
 
  Address:   c/o OrbiMed Advisors LLC
 
      767 Third Avenue, 30th Fl

 
      New York, NY 10017

     Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $656,775
    270,000       243,000  

[Signature Page To Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              PW EUCALYPTUS FUND, LTD.
 
       
 
  By:   /s/ Samuel D. Isaly
 
       
 
      Name: Samuel D. Isaly
 
      Title: Managing Member, OrbiMed Advisors LLC
 
                      Cayman Islands                Jurisdiction of organization
of entity

         
 
  Address:   c/o OrbiMed Advisors LLC
 
      767 Third Avenue, 30th Fl
 
      New York, NY 10017

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $58,380
    24,000       21,600  

[Signature Page To Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              SUMMER STREET LIFE SCIENCES HEDGE     FUND INVESTORS LLC
 
       
 
  By:   /s/ Samuel D. Isaly
 
       
 
      Name: Samuel D. Isaly
 
      Title: Managing Member, OrbiMed Advisors LLC
 
                      Delaware                Jurisdiction of organization of
entity

         
 
  Address:   c/o OrbiMed Advisors LLC
 
      767 Third Avenue, 30th Fl
 
      New York, NY 10017

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $301,630
    124,000       111,600  

[Signature Page To Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              THE BIOTECH GROWTH TRUST PLC
 
       
 
  By:   /s/ Samuel D. Isaly
 
       
 
      Name: Samuel D. Isaly
 
      Title: Managing Member, OrbiMed Advisors LLC
 
                      United Kingdom                Jurisdiction of organization
of entity

         
 
  Address:   c/o OrbiMed Advisors LLC
 
      767 Third Avenue, 30th Fl
New York, NY 10017

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $1,459,500
    600,000       540,000  

[Signature Page To Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Kingsbrook Opportunities Master Fund LP    
 
           
 
  By:   Kingsbrook Opportunities GP LLC    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Adam J. Chill    
 
           
 
      Name: Adam J. Chill    
 
      Title: Managing Member    
 
                Cayman Islands
                  Jurisdiction of organization of entity
   

             
 
  Address:   c/o Kingsbrook Partners LP    
 
      590 Madison Avenue, 27th Floor    
 
      New York, NY 10022    
 
      Attn: Ari Storch/Adam Chill    
 
           

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $1,000,001
    411,100       369,990  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Capital Ventures International    
 
           
 
  By:   /s/ Martin Kobinger    
 
           
 
      Name: Martin Kobinger    
 
      Title: Investment Manager    
 
                Cayman Islands
                  Jurisdiction of organization of entity
   

             
 
  Address:   c/o Heights Capital Management, Inc.    
 
      101 California Street, Suite 3250    
 
      San Francisco, CA 94111    
 
      Attn: Sam Winer    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $1,048,491
    431,034       387,931  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Thomas B. King    
 
       
 
  Thomas B. King    
 
       
 
       
 
  California    
 
       
 
  Jurisdiction of residence    

             
 
  Address:   c/o Alexza Pharmaceuticals, Inc.    
 
      2091 Stierlin Court    
 
      Mountain View, CA 94043    

Aggregate dollar amount of Common Shares and Warrant Shares committed to be
purchased pursuant to the terms of the Agreement:

                      Common Shares   Warrant Shares
Purchase Price $157,274
    64,655       58,190  

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Attachment A
T. Rowe Price Health Sciences Fund, Inc.
Common Shares — 210,700
Warrant Shares — 189,630
Purchase Price = $512,527.75
T. Rowe Price Health Sciences Portfolio, Inc.
Common Shares — 2,300
Warrant Shares — 2,070
Purchase Price = $5,594.75
TD Mutual Funds — TD Health Sciences Fund
Common Shares — 12,400
Warrant Shares — 11,160
Purchase Price = $30,163.00
VALIC Company I — Health Sciences Fund
Common Shares — 14,500
Warrant Shares — 13,050
Purchase Price = $35,271.25
John Hancock Trust — Health Sciences Trust
Common Shares — 15,700
Warrant Shares —14,130
Purchase Price = $38,190.25
T. Rowe Price New Horizons Fund, Inc.
Common Shares — 700,000
Warrant Shares — 630,000
Purchase Price = $1,702,750.00
City of New York Deferred Compensation Plan — NYC 457/401K Small Cap Account
Common Shares — 25,600
Warrant Shares — 23,040
Purchase Price = $62,272.00
T. Rowe Price New Horizons Trust
Common Shares — 22,000
Warrant Shares —19,800
Purchase Price = $53,515.00
T. Rowe Price U.S. Equities Trust
Common Shares — 1,700

 



--------------------------------------------------------------------------------



 



Warrant Shares —1,530
Purchase Price = $4,135.25

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF WARRANT
Provided Separately

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF OPINION OF COMPANY COUNSEL

 



--------------------------------------------------------------------------------



 



October 5, 2009
To the Purchasers Listed on Schedule I
RE:      Alexza Pharmaceuticals, Inc.
Ladies and Gentlemen:
We have acted as counsel for Alexza Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), in connection with the issuance and sale of
8,107,013 shares of the Company’s Common Stock (the “Shares”) and warrants to
purchase an additional 7,296,312 shares of the Company’s Common Stock (the
“Warrants”) to the Purchasers under the Securities Purchase Agreement, dated as
of September 29, 2009 (the “Purchase Agreement”). We are rendering this opinion
pursuant to Section 5.4 of the Purchase Agreement. Except as otherwise defined
herein, capitalized terms used but not defined herein have the respective
meanings given to them in the Purchase Agreement.
In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement by the various parties and originals, or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.
As to certain factual matters, we have relied upon certificates of officers of
the Company and have not sought independently to verify such matters. Where we
render an opinion “to our knowledge” or concerning an item “known to us” or our
opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys currently within this firm who have represented the Company
in this transaction, (ii) receipt of a certificate executed by an officer of the
Company covering such matters and (iii) such other investigation, if any, that
we specifically set forth herein.
In rendering this opinion, we have assumed: the authenticity of all documents
submitted to us as originals; the conformity to originals of all documents
submitted to us as copies; the accuracy, completeness and authenticity of
certificates of public officials; the due authorization, execution and delivery
of all documents (except the due authorization, execution and delivery by the
Company of the Purchase Agreement), where authorization, execution and delivery
are prerequisites to the effectiveness of such documents; and the genuineness
and authenticity of all signatures on original documents (except the signature
on behalf of the Company on the Purchase Agreement). We have also assumed: that
all individuals executing and delivering documents had the legal capacity to so
execute and deliver; that the Purchase Agreement is an obligation binding upon
the parties thereto other than the Company; and that there are no extrinsic
agreements or understandings among the parties to the Purchase Agreement or to
the Material Agreements (as defined below) that would modify or interpret the
terms of any such agreements or the respective rights or obligations of the
parties thereunder.
Our opinion is expressed only with respect to the federal laws of the United
States of America, the laws of the State of California for the purposes of
paragraphs 4 and 5 below, the laws of the State of New York and the General
Corporation Law of the State of Delaware. We express no

B-1



--------------------------------------------------------------------------------



 



opinion as to whether the laws of any particular jurisdiction apply, and no
opinion to the extent that the laws of any jurisdiction other than those
identified above are applicable to the subject matter hereof.
We express no opinion as to any provisions of the Purchase Agreement that:
(a) relate to the subject matter jurisdiction of any federal court of the United
States of America or any federal appellate court to adjudicate any controversy
related to the Purchase Agreement, (b) contains a waiver of an inconvenient
forum, or (c) relates to advance waivers of claims, defenses, rights granted by
law, or notice, opportunity for hearing, evidentiary requirements, statutes of
limitations, trial by jury, or procedural rights.
We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefit, tax, usury, laws governing the
legality of investments for regulated entities, regulations T, U or X of the
Board of Governors of the Federal Reserve System or local law. Furthermore, we
express no opinion with respect to compliance with antifraud laws, rules or
regulations relating to securities or the offer and sale thereof; compliance
with the Investment Company Act of 1940, as amended; compliance with fiduciary
duties by the Company’s Board of Directors or stockholders; compliance with safe
harbors for disinterested Board of Director or stockholder approvals; compliance
with state securities or blue sky laws except as specifically set forth in
paragraph 5 below; or compliance with laws that place limitations on corporate
distributions.
With regard to our opinion in paragraph 1 below, we have relied solely upon a
certificate of the Secretary of State of the State of Delaware as of a recent
date. We have made no further investigation.
With regard to our opinion in paragraph 3 below, with respect to the due and
valid authorization of the Purchase Agreement, we have relied solely upon (i) a
certificate of an officer of the Company, (ii) a review of the certificate of
incorporation and bylaws of the Company, (iii) a review of the resolutions
certified by an officer of the Company, and (iv) a review of the Delaware
General Corporation Law. We have made no further investigation.
With regard to our opinion in paragraph 4 below concerning material defaults
under and any material breaches of any agreement identified on Schedule II
hereto, we have relied solely upon (i) a certificate of an officer of the
Company, (ii) a list supplied to us by the Company of material agreements to
which the Company is a party, or by which it is bound, a copy of which is
attached hereto as Schedule II (the “Material Agreements”) and (iii) an
examination of the Material Agreements in the form provided to us by the
Company. We have made no further investigation. Further, with regard to our
opinion in paragraph 4 below concerning Material Agreements, we express no
opinion as to (i) financial covenants or similar provisions therein requiring
financial calculations or determinations to ascertain compliance,
(ii) provisions therein relating to the occurrence of a “material adverse event”
or words of similar import or (iii) any statement or writing that may constitute
parol evidence bearing on interpretation or construction.
With regard to our opinion in paragraph 7 below, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuances of securities of the Company and/or antidilution adjustments to
outstanding securities of the

B-2



--------------------------------------------------------------------------------



 



Company may cause the Warrant Shares to exceed the number of shares of Common
Stock that then remain authorized but unissued.
With regard to our opinion in paragraph 8 concerning exemption from
registration, our opinion is expressed only with respect to the offer and sale
of the Shares, the Warrants and the Warrant Shares without regard to any offers
or sales of securities occurring prior to or subsequent to the date hereof.
On the basis of the foregoing, in reliance thereon and with the qualifications
set forth herein, we are of the opinion that:

1.   The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware.

2.   The Company has the corporate power to perform its obligations under the
Purchase Agreement.

3.   The Purchase Agreement has been duly and validly authorized, executed and
delivered by the Company. The offer and sale of the Shares and the Warrants have
been duly authorized by the Company.

4.   The issuance of the Shares and the Warrants pursuant to the Purchase
Agreement and the Warrant Shares pursuant to the Warrants (assuming the exercise
of the Warrants on the date hereof) will not (a) violate any provision of the
Company’s certificate of incorporation or by-laws, (b) violate any governmental
statute, rule or regulation which in our experience is typically applicable to
transactions of the nature contemplated by the Purchase Agreement, (c) violate
any order, writ, judgment, injunction, decree, determination or award which has
been entered against the Company and of which we are aware or (d) constitute a
material default under or a material breach of any Material Agreement, in the
case of clauses (c) and (d) to the extent such default or breach would
materially and adversely affect the Company.

5.   All consents, approvals, authorizations or orders of, and filings,
registrations and qualifications with, any U.S. Federal or California regulatory
authority or governmental body required for the sale and issuance of the Shares
and the Warrants have been made or obtained, except (a) for the filing of a
Form D pursuant to Securities and Exchange Commission Regulation D and (b) for
the filing of the notice to be filed under California Corporations Code
Section 25102.1(d).

6.   The Purchase Agreement constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.

7.   The Shares and the Warrant Shares, when sold and issued in accordance with
the terms of the Purchase Agreement or the Warrants, as applicable, will be
validly issued, fully paid and non-assessable, and the issuance of the Shares
and the Warrant Shares is not subject to preemptive rights pursuant to the
General Corporation Law of the State of Delaware, the certificate of
incorporation or by-laws of the Company or similar rights to subscribe pursuant
to any Material Agreement.

B-3



--------------------------------------------------------------------------------



 



8.   The offer and sale of the Shares, the Warrants and the Warrant Shares
(assuming exercise of the Warrants on the date hereof) are exempt from the
registration requirements of the Securities Act of 1933, as amended, subject to
the timely filing of a Form D pursuant to Securities and Exchange Commission
Regulation D.

Our opinion in paragraph 6 above is specifically subject to the following
limitations, exceptions, qualifications and assumptions:
     A. The opinions expressed above are subject to, and may be limited by,
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance, debtor and creditor, and similar laws which relate to or affect
creditors’ rights generally. This opinion is also subject to, and may be limited
by, general principles of equity and the exercise of judicial discretion
(regardless of whether such validity or enforceability is considered in a
proceeding in equity or at law), including the possible unavailability of
specific performance, injunctive relief or any other equitable remedy and
concepts of materiality, reasonableness, conscionability, good faith and fair
dealing.
     B. We express no opinion as to the effect of court decisions, invoking
statutes or principles of equity, which have held that certain covenants and
provisions of agreements are unenforceable where enforcement of such covenants
or provisions under the circumstances would violate the enforcing party’s
implied covenant of good faith and fair dealing or would be limited by the
principles of course of dealing or course of performance.
     C. We express no opinion as to the effect of any federal or state law or
equitable principle which provides that a court may refuse to enforce, or may
limit the application of, a contract or any clause thereof that the courts find
to be unconscionable at the time it was made or contrary to public policy.
     D. We express no opinion as to the enforceability under certain
circumstances of provisions expressly or by implication waiving broadly or
vaguely stated rights, unknown future rights including without limitation rights
to damages, or defenses to obligations or rights granted by law, when such
waivers are against public policy or prohibited by law.
     E. We express no opinion as to the enforceability under certain
circumstances of provisions to the effect that rights or remedies are not
exclusive, that rights or remedies may be exercised without notice, that every
right or remedy is cumulative and may be exercised in addition to or with any
other right or remedy, that election of a particular remedy or remedies does not
preclude recourse to one or more remedies, or that failure to exercise or delay
in exercising rights or remedies will not operate as a waiver of any such right
or remedy.
     F. We express no opinion as to the enforceability of any provision of an
applicable agreement requiring that waivers must be in writing; such provision
may not be binding or enforceable if a non-executory oral agreement has been
created modifying any such provision or if an implied agreement by trade
practice or course of conduct has given rise to a waiver.
     G. We express no opinion as to the enforceability of the following rights
and remedies which may be limited by applicable law: (i) any provision which
provides for a rate of interest which exceeds that permissible under applicable
law; (ii) any provision which purports to

B-4



--------------------------------------------------------------------------------



 



affect the jurisdiction of a court (including provisions as to methods of
service of process and as to property which may be subject to such jurisdiction)
or may be subject to the discretion of a court (including provisions as to
venue); (iii) any provision which purports to make available remedies for
violations, breaches or defaults that are determined by a court of competent
jurisdiction to be non-material or unreasonable; (iv) any provision which
provides for a choice of law or choice of forum; (v) any provision relating to
contribution to or the indemnification or exculpation of any party; and (vi) any
provision that contains a waiver of the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, including without limitation, any
provision which purports to waive trial by jury.
     H. We express no opinion with respect to the following: (i) any document
referenced in the Purchase Agreement; and (ii) the enforceability of the
Purchase Agreement by or against any person or entity that is not a party
thereto.
     I. We express no opinion as to the enforceability of any provision for
penalties, liquidated damages, acceleration of future amounts due (other than
principal) without appropriate discount to present value, late charges,
prepayment charges, or increased interest rates upon default.
     J. We express no opinion as the enforceability of any provision stating
that the provisions of a contract are severable.
     K. We express no opinion as to the enforceability of any provision that
would permit the other party to require performance without requiring
consideration of the impracticability or impossibility of performance at the
time of attempted enforcement due to unforeseen circumstances not within the
contemplation of the parties.
This opinion is limited to the matters expressly set forth herein, and no
opinion, express or implied, is given beyond the matters expressly stated. This
opinion speaks only as to the laws and facts in effect or existing as of the
date hereof, and we have no obligation to update or supplement this opinion to
reflect any facts or circumstances that may hereafter come to our attention or
any changes in law that may hereafter occur.
This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.
Sincerely,
Cooley Godward Kronish LLP

         
By:
       
 
 
 
Brent D. Fassett    

B-5



--------------------------------------------------------------------------------



 



Schedule I
List of Purchasers

B-6



--------------------------------------------------------------------------------



 



Schedule II
List of Material Agreements

1.   Lease between the Company and Brittania, LLC dated August 25, 2006.   2.  
First Amendment to Lease between the Company and Britannia Hacienda VIII LLC
dated May 4, 2007.   3.   Second Amendment to Lease between the Company and
Britannia Hacienda VIII LLC dated August 28, 2007.   4.   2009-2010 Performance
Based Incentive Program.   5.   Second Amended and Restated Investors’ Rights
Agreement between the Company and certain holders of Preferred Stock dated
November 5, 2004.   6.   2005 Equity Incentive Plan.   7.   2005 Non-Employee
Directors’ Stock Option Plan.   8.   2005 Employee Stock Purchase Plan.   9.  
Development Agreement between the Company and Autoliv ASP, Inc. dated October 3,
2005.   10.   Manufacturing and Supply Agreement between the Company and Autoliv
ASP dated November 2, 2007.   11.   Master Security Agreement between the
Company and General Electric Capital Corporation dated May 17, 2005, as amended
on May 18, 2005.   12.   Promissory Note between the Company and General
Electric Capital Corporation dated June 15, 2005.   13.   Promissory Note
between the Company and General Electric Capital Corporation dated August 24,
2005.   14.   Warrant to Purchase shares of Series B Preferred Stock issued to
Silicon Valley Bank dated March 20, 2002.   15.   Warrant to Purchase shares of
Series C Preferred Stock issued to Silicon Valley Bank dated January 30, 2003,
as amended on March 4, 2003.   16.   Warrant to Purchase shares of Series C
Preferred Stock issued to Silicon Valley Bank dated September 19, 2003.   17.  
Warrant to Purchase shares of Series C Preferred Stock issued to Silicon Valley
Bank dated April 7, 2004.   18.   Stock and Warrant Purchase Agreement between
the Company and Biomedical Investment Fund Pte Ltd. dated March 26, 2008.

B-7



--------------------------------------------------------------------------------



 



19.   Warrant to Purchase shares of Common Stock issued to Biomedical Investment
Fund Pte Ltd. dated March 27, 2008.   20.   Common Stock Purchase Agreement
between the Company and Azimuth Opportunity Ltd. dated March 31, 2009.   21.  
Amended and Restated Purchase Option Agreement by and among the Company,
Symphony Allegro Holdings LLC and Symphony Allegro, Inc. dated June 15, 2009.  
22.   Amended and Restated Registration Rights Agreement between the Company and
Symphony Allegro Holdings LLC dated June 15, 2009.   23.   Warrants to Purchase
shares of Common Stock issued to the investors identified in the Registration
Statement on Form S-1 filed by the Company on September 9, 2009, dated
August 26, 2009.   24.   Letter Agreement among the Company, Symphony Allegro
Holdings LLC, Symphony Capital Partners, L.P. and Symphony Strategic Partners,
LLC dated August 26, 2009.

B-8



--------------------------------------------------------------------------------



 



Exhibit C
ALEXZA PHARMACEUTICALS, INC.
PURCHASER QUESTIONNAIRE
     In connection with the preparation of the Registration Statement, please
provide us with the following information regarding the Purchaser.
A. General Information
     1. Please state your organization’s name exactly as it should appear in the
Registration Statement:
                                                            
     2. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates
other than as disclosed in the Prospectus included in the Registration
Statement?
¨ Yes       ¨ No
     If yes, please indicate the nature of any such relationships below:
 
 
B. Securities Holdings
     Please fill in all blanks in the following questions related to your
beneficial ownership of the Company’s capital stock. Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles you to any of the rights or benefits of ownership,
even though you may not be the holder of record of the securities. For example,
securities held in “street name” over which you exercise voting or investment
power would be considered beneficially owned by you. Other examples of indirect
ownership include ownership by a partnership in which you are a partner or by an
estate or trust of which you or any member of your immediate family is a
beneficiary. Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.



     Please note: If you have any reason to believe that any interest in
securities of the Company which you may have, however remote, is a beneficial
interest, please describe such interest. For purposes of responding to this
questionnaire, it is preferable to err on the side of inclusion rather than
exclusion. Where the SEC’s interpretation of beneficial ownership would require
disclosure of your interest or possible interest in certain securities of the
Company, and you believe that you do not actually possess the attributes of
beneficial ownership, an appropriate response is to disclose the interest and at
the same time disclaim beneficial ownership of the securities.

 



--------------------------------------------------------------------------------



 



     1. As of September 29, 2009, I owned outright (including shares registered
in my name individually or jointly with others, shares held in the name of a
bank, broker, nominee, depository or in “street name” for my account), the
following number of shares of the Company’s capital stock:                     .
     2. In addition to the number of shares I own outright as indicated by my
answer to question B(1), as of September 29, 2009, I had or shared voting power
or investment power, directly or indirectly, through a contract, arrangement,
understanding, relationship or otherwise, over the following number of shares of
the Company’s capital stock:                     .
     If the answer to this question B(2) was not “zero,” please complete the
following: with whom shared; and the nature of the relationship and any
underlying voting trust agreement, investment arrangement or the like:
Shared Voting Power:

          Number of Shares   With Whom Shared   Nature of Relationship          

Shared Investment Power:

          Number of Shares   With Whom Shared   Nature of Relationship          

     3. As of November 29, 2009, I will have the right to acquire ___shares of
the Company’s capital stock pursuant to outstanding stock options issued under
the Company’s stock option plans and ___shares pursuant to the exercise of
outstanding warrants (none, indicated by “0” above).

      Options and Warrants Class   Number of Shares      

C-2.



--------------------------------------------------------------------------------



 



     4. Please identify the natural person or persons who have voting and/or
investment control over the Company’s securities that you own, and state whether
such person(s) disclaims beneficial ownership of the securities. For example, if
you are a general partnership, please identify the general partners in the
partnership.
 
 
 
 
 
 



C-3.



--------------------------------------------------------------------------------



 



C. FINRA Questions
     1. Are you (i) a “member”1 of the Financial Industry Regulatory Authority
(“FINRA”), (ii) an “affiliate”2 of a member of FINRA, (iii) a “person associated
with a member” or an “associated person of a member”3 of FINRA or (iv) an
immediate family member4 of any of the foregoing persons? If yes, please
identify the member and describe such relationship (whether direct or indirect),
and please respond to Question Number 2 below; if no, please proceed directly to
Question Number 3.
Yes o      No o
Description:
 

1   FINRA defines a “member” as any broker or dealer admitted to membership in
FINRA, or any officer or partner or branch manager of such a member, or any
person occupying a similar status or performing a similar function for such a
member.   2   The term “affiliate” means a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is in
common control with, the person specified. Persons who have acted or are acting
on behalf of or for the benefit of a person include, but are not necessarily
limited to, directors, officers, employees, agents, consultants and sales
representatives. The following should apply for purposes of the foregoing:

  (i)   a person should be presumed to control a Member if the person
beneficially owns 10 percent or more the outstanding voting securities of a
Member which is a corporation, or beneficially owns a partnership interest in
10 percent or more of the distributable profits or losses of a Member which is a
partnership;     (ii)   a Member should be presumed to control a person if the
Member and Persons Associated With a Member beneficially own 10 percent or more
of the outstanding voting securities of a person which is a corporation, or
beneficially own a partnership interest in 10 percent or more of the
distributable profits or losses of a person which is a partnership;     (iii)  
a person should be presumed to be under common control with a Member if:

  (1)   the same person controls both the Member and another person by
beneficially owning 10 percent or more of the outstanding voting securities of a
Member or person which is a corporation, or by beneficially owning a partnership
interest in 10 percent or more of the distributable profits or losses of a
Member or person which is a partnership; or     (2)   a person having the power
to direct or cause the direction of the management or policies of the Member or
such person also has the power to direct or cause the direction of the
management or policies of the other entity in question.

 

3   FINRA defines a “person associated with a member” or an “associated person
of a member” as being every sole proprietor, partner, equity owner, officer,
director or branch manager of any member, or any natural person occupying a
similar status or performing similar functions, or any natural person engaged in
the investment banking or securities business who directly or indirectly
controls or is controlled by such member (for example, any employee), whether or
not any such person is registered or exempt from registration with FINRA.   4  
Immediate family includes parents, mother-in-law, father-in-law, husband or
wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, or any other person who is supported, directly or
indirectly, to a material extent, by a person associated with a member of FINRA
or any other broker/dealer.

C-4.



--------------------------------------------------------------------------------



 



     2. If you answered “yes” to Question Number 1, please furnish any
information as to whether any such member intends to participate in any capacity
in the public offering, including the details of such participation:
Description:
     3. Are you or have you been an “underwriter or related person”5 or a person
associated with an underwriter or related person, including, without limitation,
with respect to the proposed public offering? If yes, please identify the
underwriter or related person and describe such relationship (whether direct or
indirect).
Yes o      No o
Description:
     4. If known, please describe in detail any underwriting compensations,
arrangements or dealings entered into during the previous twelve months, or
proposed to be consummated in the next twelve months, between (i) any
underwriter or related person, member of the FINRA, affiliate of a member of the
FINRA, person associated with a member or associated person of a member of the
FINRA or any immediate family member thereof, on the one hand, and (ii) the
Company, or any director, officer or stockholder thereof, on the other hand,
which provides for the receipt of any item of value and/or the transfer of any
warrants, options or other securities from the Company to any such person (other
than the information relating to the arrangements with any investment firm or
underwriting organization which may participate in the proposed public
offering).
Description:
     5. Have you purchased the securities in the ordinary course of business?
Yes o      No o
 

5   The term “underwriter or related person” includes underwriters,
underwriters’ counsel, financial consultants and advisors, finders, members of
the selling or distribution group, and any and all other persons associated with
or related to any of such persons, including members of the immediate family of
such persons.

C-5.



--------------------------------------------------------------------------------



 



The answers to the foregoing questions are correctly stated to the best of my
information and belief. I shall advise Brent D. Fassett at (720) 566-4099, the
Company’s outside counsel, promptly of any changes in the foregoing information
prior to the effectiveness of the Registration Statement.

         
 
 
 
(Print name of Selling Security Holder)    
 
       
 
 
 
(Signature)    
 
       
 
  By: 
 
(Name and title of signatory, if stockholder is an entity)    
 
       
 
 
 
(Date)    

C-6.



--------------------------------------------------------------------------------



 



Exhibit D
Form of Irrevocable Transfer Agent Instructions
As of                     , 200[_]
Mellon Investor Services, LLC
520 Pike Street, Suite 1220
Seattle, WA 98101
Attn: Lisa Porter
Ladies and Gentlemen:
      Reference is made to that certain Securities Purchase Agreement, dated as
of September 29, 2009 (the “Agreement”), by and among Alexza Pharmaceuticals,
Inc. (the “Company”), and the purchasers named on the signature pages thereto
(collectively, and including permitted transferees, the “Holders”), pursuant to
which the Company is issuing to the Holders shares of common stock (the
“Shares”) of the Company, par value $0.0001 per share (the “Common Stock”).
      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any, to
issue certificates representing shares of Common Stock to a Holder from time to
time upon delivery to you of instructions by the Company as indicated in writing
executed by a duly authorized officer of the Company together with indication of
receipt of the exercise price therefor.
     You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares have been sold in
conformity with Rule 144 under the Securities Act (“Rule 144”) or are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, as soon as is reasonably practicable after your receipt of
written authorization from a duly authorized officer of the Company that the
Common Stock may be issued, you shall issue the certificates representing the
Common Stock registered in the names of such Holders or transferees, as the case
may be, and such certificates shall not bear any legend restricting transfer of
the Shares thereby and should not be subject to any stop-transfer restriction;
provided, however, that if such Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the certificates for such Shares shall bear the following
restrictive legend:
     THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION

D-1.



--------------------------------------------------------------------------------



 

\

FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY WITH
REASONABLE ASSURANCES (IN THE FORM OF SELLER AND BROKER REPRESENTATION LETTERS)
THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS
MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
     A form of written confirmation from the Company’s outside legal counsel
that a registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act is attached hereto as
Annex I.
      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

                  Very truly yours,
 
                ALEXZA PHARMACEUTICALS, INC.
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

Acknowledged and Agreed:
MELLON INVESTOR SERVICES, LLC

         
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

Date:                     

D-2.